Citation Nr: 0914248	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for left 
mastoidectomy with deviated nasal septum, history of hay 
fever, allergic rhinitis, and chronic sinusitis of the 
maxillary, ethmoid, and sphenoid sinuses.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

The veteran filed a claim for an increased evaluation for 
tinnitus in February 2006.  An April 2006 Report of Contact 
memorandum stated that the veteran wished to cancel his VA 
examination for tinnitus as he understood that the currently 
assigned 10 percent evaluation was the maximum he could 
receive.  However, this Report of Contact did not reflect 
that the veteran withdrew his claim, and a statement from the 
veteran received in August 2006 inquired as to the status of 
his tinnitus claim.  Review of the claims file reveals that 
the veteran's February 2006 claim for an increased evaluation 
for tinnitus was never adjudicated in a rating decision by 
the RO.  Accordingly, it is referred thereto for the 
appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In August 2007, the veteran perfected an appeal with respect 
to the issues of entitlement to a compensable evaluation for 
left mastoidectomy with deviated nasal septum, history of hay 
fever, allergic rhinitis, and chronic sinusitis of the 
maxillary, ethmoid, and sphenoid sinuses, and whether new and 
material evidence has been submitted to reopen the issue of 
entitlement to service connection for a back disorder.  In 
perfecting his appeal by submitting a VA Form 9, the veteran 
indicated that he wished to have a hearing before the Board 
in Washington, D.C.  A letter was sent to the veteran in 
March 2009, requesting that he clarify the desired location 
of his hearing, and later that month, the veteran indicated 
that he wished to have his Board hearing at his local RO.  
However, review of the claims file reveals that the veteran's 
hearing has not yet been scheduled.  This must be 
accomplished before appellate review can proceed.

Accordingly, the case is remanded for the following action:

The RO must place the veteran's name on 
the Travel Board docket at the RO, 
according to the veteran's August 2007 
request.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE APPELLANT IS 81 YEARS OF AGE.  Hence, this claim must be 
afforded expeditious treatment by the RO.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

